In the
United States Court of Appeals
For the Seventh Circuit

No. 00-4270

EDWARD J. PASIEWICZ,

Plaintiff-Appellant,

v.

LAKE COUNTY FOREST PRESERVE DISTRICT;
RAY HENNING, individually and in his
official capacity as a Ranger/Police Officer for
the Lake County Forest Preserve District; KNUTE
SANDAHL, individually and in his official
capacity as a Ranger/Police Officer for the Lake County
Forest Preserve District; DEBRA PHILLIPS; and MICHELLE
PETERSON,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 4988--Matthew F. Kennelly, Judge.

Argued September 10, 2001--Decided November 2, 2001


  Before POSNER, KANNE, and EVANS, Circuit
Judges.

  EVANS, Circuit Judge. Two women, while
out riding horses on a Sunday morning,
spotted a naked man cavorting in the
woods. Unfortunately for Edward
Pasiewicz, he was subsequently arrested
and charged with two misdemeanor counts
of "public indecency" under Illinois law
growing out of the incident. Fortunately
for Pasiewicz, he was acquitted after a
bench trial in state court on both
counts. After his acquittal, Pasiewicz
sued the officers who made the arrest,
the two women who said he was the
cavorter, and the Lake County Forest
Preserve District, the employer of the
arresting officers.

  Many of the "facts" supplied by the
parties on this appeal are irrelevant to
the issues before us. We will, however,
spend a few moments wading through the
details so the issue we will ultimately
consider can be put in better focus. We
start with the Sunday morning horseback
ride.
  Two women, Michelle Peterson and Deborah
Phillips, were riding horses in the
forest preserve (Van Patten Woods in Lake
County, Illinois) when they saw a naked
man standing in the middle of their
trail. This occurred around noon, and the
women reported their observations to a
forest preserve ranger/officer named
Shannon a half an hour later. Both women
said they saw the man for only a short
time, but Phillips said she got a face-
to-face view of the man before he slipped
away into the bushes. Peterson added that
the man appeared to be looking at a group
of children playing in a clearing a short
distance away. As with all descriptions,
Phillips and Peterson did not agree on
every detail, yet both essentially
described a man around 6 feet tall,
heavyset and bald, who appeared to weigh
in the neighborhood of 240 pounds and who
looked to be in his fifties.

  The next day, Peterson dropped her
daughter off at the Our Lady of Humility
school where she was a kindergarten
student. While walking back to her car
(as later reported to the forest preserve
police), she noticed a man sitting in a
blue Taurus. In her mind, the man in the
car was the man she had seen in the woods
the day before.

  The next day, Peterson said she saw the
same man pull into the school parking
lot. Peterson asked another woman who the
man was and was told his name was Edward
Pasiewicz and that he had children
attending Our Lady of Humility. Peterson,
indulging in a little detective work, ob
tained Pasiewicz’s address and telephone
number from the school directory and,
along with Phillips, went to the forest
preserve police and gave the identifying
information to two officers. The next
day, Ray Henning, one of the preserve
officer defendants in this suit, called
the Pasiewicz home and left his pager
number, with instructions for Pasiewicz
to get in touch with him. Pasiewicz did
so later that day, and Henning asked him
to come to the Lake County Forest
Preserve office that evening. Pasiewicz
declined the invitation but, after
confirming Henning’s identity, contacted
him the next day and said he would meet
him at Waukegan East High School, where
Pasiewicz worked in the maintenance
department. The school was, of course,
outside the physical boundaries of the
forest preserve.

  Independent of Henning’s line of
inquiry, a supervising officer concluded
that Pasiewicz should be arrested. The
officer, Roy Johnson, spoke with the
women, primarily Phillips, numerous times
since the incident, and he also spoke
with other officers regarding Shannon’s
initial report. Johnson instructed
another officer, the second defendant
Knute Sandahl, to arrest Pasiewicz.
Henning and Sandahl went to the high
school, and Pasiewicz escorted them to
the athletic office. Although the
officers apparently asked Pasiewicz
whether he had been at the Our Lady of
Humility school parking lot, and
Pasiewicz said that he had, the officers
did not specifically inquire into his
whereabouts on August 30, the day
Peterson and Phillips saw the nude man in
the woods. Ten minutes into the meeting,
Sandahl informed Pasiewicz that he was
accused of public indecency and that he
was under arrest. Pasiewicz called the
accusation "unbelievable." The officers
handcuffed Pasiewicz and took him to the
Lake County jail for processing. In an
hour or so he posted a $100 bond and was
released from custody. As a result of the
arrest, Pasiewicz was suspended from his
job, his supervisor informing him that,
given the charges, it was best that he
not work around children.

  After Pasiewicz’s acquittal on the
charges,/1 which came during a bench
trial after the State rested its case,
Pasiewicz filed this suit under 42 U.S.C.
sec. 1983 alleging violations of the
Fourth and Fourteenth Amendments. Another
count in the complaint named the Lake
County Forest Preserve District on a
claim that it had failed to train and
properly supervise its officers. A final
count alleged a state law claim of
defamation against Peterson and Phillips.

  The district court, concluding on
summary judgment that the defendant
officers had probable cause for the
arrest as a matter of law, dismissed the
case against everyone except Phillips and
Peterson. There being no federal claim
against them, the court relinquished
jurisdiction of the final count in the
complaint to a state court forum.

  Much is made, by Pasiewicz, of the
"fact" that he was an "innocent" man
unjustly accused. In some ways that’s un
derstandable. The charges brought against
him, although only misdemeanors, are
serious and stigmatizing. Had he been
charged with other misdemeanors--like
unlawful possession of fireworks,
battery, or negligent operation of a
motor vehicle, to name a few--it is
unlikely he would have been immediately
suspended from his job as a school
maintenance worker as soon as the charges
were publicly leveled. But his actual (or
just legal) "innocence" is not material
to the issue we are considering. So his
brief, where he proclaims his innocence
and goes on and on for page after page
about his whereabouts on the day the
horseback riders saw the naked man, are
beside the point.

  One second-to-last word about
"innocence." In wrapping up his brief,
Pasiewicz writes that the district court
(Judge Kennelly) "found that Pasiewicz
was innocent of the crime for which he
was arrested, and likewise found that
Pasiewicz could have been spared his
ordeal if the officers had undertaken any
sort of investigation into the facts."
While the second part of this sentence
may be true, the first part isn’t: Judge
Kennelly did not find that Pasiewicz was
innocent. That wasn’t his job. A final
determination-- whether a defendant is to
be found guilty beyond a reasonable doubt
in a court of law--rests with a trier of
fact, and that was outside the scope of
the proceedings before Judge Kennelly in
the district court.

  And now a last word about innocence. As
we said, Pasiewicz was acquitted in state
court after the prosecution presented its
case against him. But as far as we can
see, the accuracy of the "eyewitness
identifications," which Pasiewicz lays
out as his major beef against the
arresting officers, appears to have
played no role in that decision. As
Pasiewicz himself alleges in his amended
complaint, "the reason for the directed
verdict was that the State had absolutely
no evidence of lewd conduct on the part
of the naked man witnessed by PETERSON
and PHILLIPS in Van Patten Woods on
August 30, 1998."

  So finally, although Pasiewicz seems to
have an airtight alibi--as disclosed by
depositions in this case--and might very
well have won his acquittal on that basis
in state court if the case went that far,
it came to an early end on a failure of
proof on the elements of the charge--not
because the judge said Pasiewicz was not
the man in the woods in his birthday suit
on the day in question.

  So we now come to our review of the
grant of summary judgment. Our review is
de novo. Silk v. City of Chicago, 194
F.3d 788, 798 (7th Cir. 1999). The rules
governing motions for summary judgment,
as set forth in Federal Rule of Civil
Procedure 56(c), and as interpreted in
Celotex Corp. v. Catrett, 477 U.S. 317
(1986), and Anderson v. Liberty Lobby,
Inc., 477 U.S. 242 (1986), are familiar,
so we can skip that and get right to the
point.

  Pasiewicz brings claims against Henning
and Sandahl for arresting him in
violation of the Fourth Amendment (count
I) and Fourteenth Amendment (count II).
These two amendments share a common
concern with protecting a person’s
physical liberty from government
restraint. Because the Fourth Amendment’s
requirements are more specific, "a
seizure that passes muster under the
Fourth Amendment should also satisfy the
requirements of the due process clause
viewed as an independent source of
constitutional norms." McKinney v.
George, 726 F.2d 1183, 1187 (7th Cir.
1984). Collapsing the two inquiries is
particularly appropriate here as the
parties have briefed only the
applicability of the Fourth Amendment.

  Pasiewicz can find no quarter in the
Fourth Amendment. When police officers
obtain information from an eyewitness or
victim establishing the elements of a
crime, the information is almost always
sufficient to provide probable cause for
an arrest in the absence of evidence that
the information, or the person providing
it, is not credible. Sheik-Abdi v.
McClellan, 37 F.3d 1240, 1247 (7th Cir.
1994); Hebron v. Touhy, 18 F.3d 421, 422-
23 (7th Cir. 1994); Gramenos v. Jewel
Cos., 797 F.2d 432, 438-41 (7th Cir.
1986). When probable cause has been
gained from a reasonably credible victim
or eyewitness, there is no constitutional
duty to investigate further. Woods v.
City of Chicago, 234 F.3d 979, 997 (7th
Cir. 2001); Sheik-Abdi, 37 F.3d at 1247
(noting that evidence of interviews and
investigations is "not in any way a
prerequisite to a finding of probable
cause").

  Sandahl and Henning had probable cause
to arrest Pasiewicz. Peterson and
Phillips both saw the naked man in broad
daylight at a close distance. They gave
similar, and fresh, descriptions of him
to Shannon less than an hour later. After
that, Peterson said she saw the same man
in the days following the incident.
Peterson provided Pasiewicz’s name,
address, and phone number based on
information she obtained from someone who
knew him, and from the school
directory./2

  Although Pasiewicz’s appearance did not
match exactly the characteristics
provided by the two women, he bore a fair
resemblance. It wasn’t as if, given the
description of a fairly good-size man,
Pasiewicz looked like a guy who shopped
at Napoleon’s tailor. Moreover, any
identification discrepancies were more
than mitigated by the fact that Peterson
believed she had seen the man again. In
short, there was no indication that the
women were lying, or that their
information otherwise was not credible or
accurate. Accordingly, the officers
possessed probable cause. Woods, 234 F.3d
at 996 (finding probable cause where the
plaintiff provided no evidence that the
description of the incident lacked
accuracy or credibility).

  Pasiewicz relies on BeVier v. Hucal, 806
F.2d 123 (7th Cir. 1986), arguing that
BeVier requires police officers to
conduct independent investigations before
making an arrest. In BeVier, however, the
arrestees were charged with child
neglect, a crime requiring the accused to
act "knowingly or wilfully." Id. at 126.
Although an officer saw sunburnt, filthy,
and listless children sitting in the sun
on a hot day, he did not question the
teenager watching the children or the
parents themselves about the children’s
condition. Id. at 126-27. He simply
arrested the father when he appeared as
the children were being taken away and
arrested the mother when she appeared at
the police station. Id. at 125. We upheld
a finding that the arrest was
unreasonable, writing that "[r]easonable
avenues of investigation must be pursued
especially when, as here, it is unclear
whether a crime had even taken place."
Id. at 128.

  Our case concerns a simpler issue:
identity. Pasiewicz does not dispute (or
at least does not seriously dispute) that
the naked man, whoever he was, committed
a crime of some sort in the Van Patten
Woods. The question was whether Pasiewicz
was the naked man. With regard to that
issue, the officers had credible
information to conclude that he was.
Although the officers might have saved a
law-abiding citizen considerable tumult
by asking more questions or digging
deeper into the case, the Fourth
Amendment did not require them to do so.

  Pasiewicz claims that officers need a
greater quantum of evidence when making
arrests for less serious crimes. Although
this proposition is correct, see BeVier,
806 F.2d at 127 (noting that "probable
cause is a function of information and
exigency"), it does not give Pasiewicz
much traction. Walking naked in the woods
may be only a bit unsettling, but it is
considerably more threatening when
coupled with evidence, as in this case,
that the walker was watching children
play in a nearby clearing.

  Pasiewicz argues that the officers
should have obtained a warrant. He’s
right: They should have. The officers’
conduct here was considerably less than
perfect. There was no need to rush, and
an arrest warrant could have, and would
have, been obtained with ease.
Fortunately for the officers, the Fourth
Amendment demands reasonableness,
notperfection, and the issue is not
whether it would have been more prudent
to secure a warrant. Instead, it’s
whether an arrest warrant, under these
circumstances, was absolutely required.
The answer is no. See Villanova v.
Abrams, 972 F.2d 792, 795 (7th Cir.
1992).

  And finally, the lack of an arrest
warrant in this case is really a red
herring. Suppose, at the meeting with
Pasiewicz in the high school athletic
office, the police had not arrested him
but had instead given him a summons to
appear in court the next week to formally
plead to a public indecency charge that
would be filed that day. Would he not,
except for being taken to the police
station for an hour or so, have
experienced all the same traumas? He
still would have been publicly named as a
person who was naked in the woods, he
still would have probably been suspended
from his job, he still would have had to
get a lawyer, and he still would have had
to sit in the dock during a public trial.
Such is the misfortune of even an
innocent person mistakenly identified as
a culprit.

  Pasiewicz next argues that the officers
acted unreasonably because they lacked
jurisdiction. This argument has two
premises: first, that the officers lacked
the authority to make an extraterritorial
arrest, and second, that their lack of
jurisdiction renders their conduct
unreasonable under the Fourth Amendment.

  With regard to the first premise,
Pasiewicz claims that Illinois’ Downstate
Forest Preserve District Act, in particu
lar the section authorizing forest
preserve police forces, see 70 Ill. Comp.
Stat. 805/8a, does not permit them to act
on their own volition outside the
district’s physical boundaries. Rather,
the officers may act only "in aid of the
regular police force" of the
extraterritorial jurisdiction and
"subject to the direction" of its chief
of police or other head. Id. Pasiewicz
also claims that the statute giving law
enforcement officers authority to arrest
outside their jurisdiction, see 725 Ill.
Comp. Stat. 5/107-4, does not apply to
forest preserve officers because a forest
preserve district is not included in the
definition of "law enforcement agency,"
id. at 5/107(a)(4) (defining "law
enforcement agency" to mean "a municipal
police department or county sheriff’s
office of this State").

  We need not reach these statutory
questions--indeed, we would be forced to
do so without guiding state precedents--
because even assuming that the officers
violated a state statute by making an
arrest outside their jurisdiction, it is
clear that Pasiewicz’s second premise is
faulty. A violation of a state statute is
not a per se violation of the federal
Constitution. The federal government is
not the enforcer of state law. Kraushaar
v. Flanigan, 45 F.3d 1040, 1048 (7th Cir.
1995); Archie v. City of Racine, 847 F.2d
1211, 1217 (7th Cir. 1988) ("[T]o treat a
violation of state law as a violation of
the Constitution is to make the federal
government the enforcer of state law.").
We have applied this principle
consistently in the context of state laws
governing criminal process, see, e.g.,
Sheik-Abdi, 37 F.3d at 1249 (holding that
a violation of a state statute regarding
the swearing of criminal complaints does
not give rise to constitutional
liability); McKinney, 726 F.2d at 1188
("If police officers have probable cause
to make an arrest . . . it is immaterial
to the constitutionality of their conduct
that the arrest may have violated state
law."), and see little reason to treat
state laws governing police jurisdiction
differently. It would not violate the
Fourth Amendment for the Illinois
Legislature to empower preserve officers
to make arrests outside the district’s
physical boundaries. It is difficult to
see why an officer engaging in the same
underlying act necessarily would./3

  That said, an officer can act
incorrectly with regard to his
jurisdiction just as he can act
incorrectly with regard to any other
factor involved in the exercise of his
authority. The present case might
arguably be viewed differently if Sandahl
and Henning knew they lacked jurisdiction
and the Waukegan police department, where
the arrest occurred, specifically
prohibited the two officers from
arresting Pasiewicz within their
jurisdiction. Such a blatant disregard of
state law and the chain of command could
weigh on the scales of reasonableness.
But those are not the present facts.
Sandahl notified the Waukegan police
department before the arrest. There is no
evidence that the officers ignored an
order of Waukegan officers not to arrest
Pasiewicz. Accordingly, the officers did
not act unreasonably under the Fourth
Amendment, even assuming that they acted
outside their jurisdiction.

  In sum, none of Pasiewicz’s arguments
show that Sandahl and Henning violated
the Constitution when they arrested him.
They and the other officers (Johnson in
particular) certainly could have, and we
think should have, proceeded with more
caution. They get no commendation ribbons
for the way they handled this case.
  Pasiewicz’s claim against the forest
preserve district (even assuming it’s a
suable entity) for failure to train or
supervise its officers properly regarding
the laws of search, seizure, and
jurisdiction is a born loser. Because the
officers did not violate Pasiewicz’s
constitutional rights, he did not suffer
constitutional injury. Accordingly, under
City of Los Angeles v. Heller, 475 U.S.
796, 799 (1986) (per curiam), the
district cannot be held liable.

  For the reasons stated, the judgment of
the district court is AFFIRMED.

FOOTNOTES

/1 The parties do not tell us whether Pasiewicz’s
job suspension was lifted after his acquittal,
but we would assume so.

/2 Pasiewicz claims that neither arresting officer
had personal knowledge of the information provid-
ing probable cause. But both officers read Shan-
non’s report. Sandahl was also present at the
September 1 meeting when Peterson claimed that
Pasiewicz was the man she had seen. Henning
learned that the two women were close enough on
August 30 to have clearly seen the suspect and
that Peterson was "adamant" that the man she had
seen in the parking lot was the "same gentleman"
in the school parking lot the next day. Moreover,
Johnson, who had ordered the arrest, had read
Shannon’s report and spoken with his officers and
the women in the days following the incident.
Even assuming that Sandahl or Henning knew noth-
ing about the women’s complaints, Johnson’s and
Shannon’s knowledge would be imputed to them.
United States v. Hensley, 469 U.S. 221, 232-33
(1985); United States v. Sawyer, 224 F.3d 675,
680 (7th Cir. 2000).

/3 Although courts have split on whether an arrest
is per se unreasonable when an officer acts
outside his or her jurisdiction, compare Abbott
v. City of Crocker, 30 F.3d 994, 997-98 (8th Cir.
1994) (holding that an arrest made by an officer
outside his jurisdiction does not violate the
Fourth Amendment), and Madsen v. Park City, 6 F.
Supp.2d 938, 945 (N.D. Ill. 1998) (finding no
constitutional violation where officer lacked
jurisdiction to stop plaintiff and issue a cita-
tion), with Ross v. Neff, 905 F.2d 1349, 1353-54
(10th Cir. 1990) (holding that an arrest made
outside an officer’s jurisdiction, absent exigent
circumstances, violates the Fourth Amendment),
and United States v. Foster, 566 F. Supp. 1403,
1412 (D.D.C. 1983) (holding that the "concept of
reasonableness in the Fourth Amendment logically
presupposes an exercise of lawful authority by a
police officer"), it is worth pointing out that
Ross involved the ability of an Oklahoma state
officer to arrest a Native American on tribal
trust land. 905 F.2d at 1352. Under federal law,
the state could assume criminal jurisdiction over
the land only with congressional approval or
tribal consent. Id. The present case concerns the
jurisdiction of officers acting between political
subdivisions of the same state.